Citation Nr: 0635772	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-39 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a nonservice-connected (NSC) pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from October 1972 to 
August 1973.

This matter arises from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.   In 2002 and 2003, the veteran's countable income 
consisted of monthly income from Social Security 
Administration (SSA) benefits; his spouse's countable income 
consisted of monthly income from SSA and an annuity.

2.  No unreimbursed medical expenses were claimed.  

3.  The annualized countable income for 2002 and 2003 
exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2006); 38 
C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO issued a notification letter dated in September 2004 
that properly provided notice of his pension claim, and met 
all four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter provided the veteran with an update 
on the status of his claim, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's Form DD 214, income verification from SSA, annuity 
statement from the Teachers Insurance and Annuity Association 
(TIAA), and statements from the veteran in support of his 
claim.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Analysis

In April 2002, the veteran filed an "Application for 
Compensation and/or Pension" (VA Form 21-526).  According to 
his application, the veteran indicated that he was receiving 
no income.  He further indicated that his wife's monthly 
income was limited to SSA and an annuity.  The record 
reflects that the veteran began receiving monthly income in 
February 2002 from SSA.  In July 2002, the RO notified the 
veteran that his claim for VA pension benefits was denied 
because his and his spouse's countable income exceeded the 
maximum annual pension rate.  The veteran appealed that 
determination.

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 
3.271, 3.262, 3.272.  A veteran's "annual income" includes 
his annual income and the annual income of his spouse.  38 
U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).

Basic entitlement to such pension exists if, among other 
things, the combined income of the veteran and his spouse is 
not in excess of the maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B 
of VA Manual M21-1 (M21- 1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.

As of December 1, 2001, the MAPR for a married veteran was 
$12,516.00.  See 67 Fed. Reg. 36671 (May 24, 2002).  The MAPR 
as of December 1, 2002 for a married veteran was $12,692.00.  
See 68 Fed. Reg. 5342-45 (Feb. 3, 2003).  Income from SSA 
benefits is not specifically excluded under 38 C.F.R. § 
3.272, and therefore is included as countable income.

The evidence shows that the veteran is married and lives with 
his spouse, and that their combined annual income in the 2002 
and 2003 calendar years exceeded the MAPR.  

Although his countable income exceeded the legislated MAPR 
for the period of time in question, the veteran may still be 
eligible for pension.  Certain unreimbursed medical expenses 
(in excess of five percent of the MAPR) may be excluded from 
countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.  However, 
the veteran has not submitted any evidence regarding medical 
expenses or any other expenses he believes should be deducted 
from the reported income.

In summary, the evidence of record shows that the veteran's 
countable income exceeds the statutory limits for entitlement 
to pension benefits.  Although recognizing the veteran's 
service and the contributions he made to his country, the 
Board is nonetheless bound by the laws enacted by Congress, 
the regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2006).  In this case, the law passed by Congress specifically 
prohibits the payment of VA  pension benefits whose countable 
income exceeds statutory limits.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the veteran's countable income exceeds the 
statutory limits, he is not legally entitled to pension 
benefits.  Thus, the veteran's claim of entitlement to 
pension benefits must be denied.




ORDER

Eligibility for pension benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


